Title: From George Washington to Board of War, 12 October 1780
From: Washington, George
To: Board of War


                  
                     
                     Gentn
                     Head Qrs Octr 12 1780
                  
                  I beg leave to inclose you the Commissions of Lts Emerson
                     & Barton of the 11th Massachusetts Regiment which it seems are wrong.
                     Mr Emerson is intitled to rank it is reported, from the 7th of November 1777
                     and Mr Barton also as a Lieutenant from the same
                     date. It seems unfortunately that there are many Errors in the Captains
                     & Inferior officers Commissions in this line, occasioned by the
                     inattention & inaccuracy of the Regimental Lists which were laid before
                     the Board that arranged it—& which must be rectified, when the
                     circumstances of the campaign will permit.
                  I beg leave to inform the Board that the Officers of Colo. H.
                     Jackson’s Regiment are very uneasy at not having received their Commissions
                     & are applying for them almost every day. The arrangement of them was
                     transmitted with that of Webb’s & Moylan’s Regiments, the Officers of
                     both which have long since received theirs. This I find encreases, not a
                     little, the importunities of the Officers in Jackson’s—who for want of theirs
                     are doing duty in many instances under officers whom they would command. There
                     are Several other Officers in the Massachusetts & Connecticut lines,
                     who make daily inquiries at Head Quarters about Commissions & who say
                     their Warrants or Certificates from their States have been forwarded a
                     considerable time to the Board & who have requested that I would
                     communicate their anxiety and the inconveniences they experience for want of
                     them. Whatever delays may have taken place in the business—I am persuaded have
                     been such as the Board could not prevent, which has been suggested to the
                     parties; but their applications are so frequent & so pressing, that I am led
                     to hope circumstances will admit the Commissions being forwarded by an early
                     opportunity. I have the Honor to be
                  
                  
                     P.S. I retain the Commissions mentioned above and will make
                        the alterations a subject of inquiry by a Board of officers I will appoint
                        to examine the other Errors said to exist in the line of Captains &
                        Inferior Officers.
                  
                  
               